186 F.2d 49
PARKER et al.v.WESTOVER.
No. 12520.
United States Court of Appeals Ninth Circuit.
December 18, 1950.

Melvin D. Wilson, Los Angeles, Cal., for appellant.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott and James P. Garland, Sp. Assts. to the Atty. Gen., and Ernest A. Tolin, U. S. Atty., E. H. Mitchell, Asst. U. S. Atty., and Eugene Harpole, Sp. Asst., Bureau of Internal Revenue, Los Angeles, Cal., for appellee.
Before STEPHENS, HEALY, and BONE, Circuit Judges.
PER CURIAM.


1
This was a suit by appellants, who are husband and wife, to recover deficiencies in income taxes assessed against them by the Collector. The case involves a family partnership, consisting of appellants and their four children aged respectively 14, 11, 7, and 3. Completed gifts of an eighth interest in the partnership had been made to each of the children by the parents, and in the returns for the taxable year involved such fraction of the partnership income was ascribed to each child. The commissioner assessed the whole of the income to the parents.


2
The case was tried to a jury, which returned a verdict against appellants. The chief claim for reversal, and the only one of possible merit, is that the court erred in refusing to give certain instructions requested by appellants. It is not seriously contended that the instructions given were erroneous, but only that they afforded the jury but one side of the picture. We have read the instructions carefully and have concluded that they adequately and fairly covered the law of the case as laid down by the Supreme Court in the three principal decisions of Commissioner v. Tower, 327 U.S. 280, 66 S. Ct. 532, 90 L. Ed. 670; Lusthaus v. Commissioner, 327 U.S. 293, 66 S. Ct. 539, 90 L. Ed. 679; and Commissioner v. Culbertson, 337 U.S. 733, 69 S. Ct. 1210, 93 L. Ed. 1659.


3
The judgment is accordingly affirmed.